DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on October 27, 2021 has been entered. The claims pending in this application are 149-152 and 154-168. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on October 27, 2021. Claims 149-152 and 154-168 will be examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 149-152 and 154-168 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kopreski et al., (US Patent No. 8,163, 524 B2, filed on September 18, 2007) in view of Palmer et al., (BMC Genomics, 7, 115, 2006) and Judson et al., (US Patent No. 3,655,123, published on April 11, 1972). 
Regarding claims 149-152, 155-162, and 167, Kopreski et al., teach determining a first profile (ie., RNA expression profile) of one or more markers of a disease or condition (ie., tumor or cancer makers such as bcl-2/IGH RNA, bcl-1/IGH RNA, PML/RAR RNA, and TMPRSS2/ ERG RNA) from a cell-free bodily fluid sample from the subject (ie., blood plasma or serum from a human) as recited in claim 149, extracting the one or more markers from the cell-free bodily fluid sample as recited in claim 150, the cell-free bodily fluid sample comprises markers (ie., tumor or cancer makers such as bcl-2/IGH RNA, bcl-1/IGH RNA, PML/RAR RNA, and 
disease or condition, a musculo-skeletal disease or condition, or a dermal disease or condition as recited in claim 159, determining the results of at least one clinical test or examination of the disease or condition selected from the group consisting of physical inspection, visual inspection, biopsy, scanning, histology, radiology, imaging, ultrasound, use of a commercial kit, genetic testing, immunological testing, analysis of bodily fluids (ie., analysis of plasma or serum from blood), and monitoring neural activity as recited in claim 160 wherein the one or more markers are selected from the group consisting of AKT2, BAK1, EGFR, ERBB2, ETS2, FOS, JU, MAP2K1, MMP2, PDGFB, RBI, SERPTNB2, SNCG, and SPP1 as recited in claim 161, the one or more markers are selected from the group consisting of AKT1, AKT2, BAK2, CDC25A, E2F1, EGFR, ERBB2, FOS, JUN, MAP2K1, MMP2, NFKB 1, PDGFB, PIK3R1, PNN, RBI, SERPINB2, SERPINB5, SNCG, SPP 1, TERT, TIMP3, and TP53 as recited in claim 162, and the one or more markers are selected from the group consisting of ACOT9, AMPD2, ARHGAP15, BATF2, C3AR1, C5orf41, CCL3, CCL3L1, CD63, CHST11, CHSY1, CLEC4G, CTSZ, CXorf21, CYTH4, CYTIP, DLEU2, DNAJA1, DOCK8, DTX3L, DUSP6, EPSTI1, ERF, F2RL1, FYB, GABRB2, GBP 5, GLRX, GNB4, ICAM1, IFI35, IFIH1, IFNAR2, IL1R1, IRF1, ITGA5, LAP3, LAPTM5, LCP2, MAP1LC3B, MAP1LC3B2, MICAL2, MTIDP, MTIJP, MT1M, MT2A, MYADML, NEK6, NTNJ2, NNMT, NT5C3L, NUB1, PDE4B, PLOD1, PML, PRKCB, PSMB9, RCN3, RGS4, RNASE6, RTP4, SAMD9L, SEL1L, SERPING1, SETX, SIGLEC10, SKIL, SLC7A7, SNORA21, SP100, SP110, SP140, SSFA2, STAT2, STK17B, STK3, TDRD7, TMCC1, TMPRSS11E2, TNFRSF1B, TPM1, TRIM21,TXNDC4, UBE2L6, UBE2W, USP18, VAV1, WARS, WIPF1, and WIPI1 as recited in claim 167 (see columns 10-19). 
	Regarding claims 149, 150, 154, 156-158, 166, and 168, Palmer et al., teach determining a second profile of the one or more markers (ie., global gene expression profiles for B cells, CD8+  T cells, and CD4+  T cells including CD83 gene and GATA3 gene) from a population of non-phagocytic cells (ie., B cells, CD8+  T cells, and CD4+  T cells of blood) from the subject (ie., human) as recited in claim 149, extracting the cellular contents (ie., total RNA) from the non-phagocytic cells as recited in claim 150 wherein the non-phagocytic cells are T cells, B cells, null cells, basophils, or mixtures thereof as recited in claim 154, the cell-free bodily fluid sample is separated by filtration (ie., RNeasy total RNA isolation Kit (Qiagen) uses a column filtration), centrifugation, flow cytometry, fluorescence activated cell sorting, gradient-based 
centrifugation, elution, microfluidics, magnetic separation technique, fluorescent-magnetic separation technique, nanostructure, quantum dots, high throughput microscope-based platforms, or a combination thereof as recited in claim 156, the second profile is a nucleic acid profile (ie., RNA expression profile), a protein profile, a lipid profile, a carbohydrate profile, a metabolite profile, or a combination thereof as recited in claim 157, the second profile is determined using a qualitative assay selected from the group consisting of sequencing, direct sequencing, random shotgun sequencing, Sanger dideoxy termination sequencing, whole-genome sequencing, sequencing by hybridization, pyrosequencing, capillary electrophoresis, gel electrophoresis, duplex sequencing, cycle sequencing, single-base extension sequencing, solid-phase sequencing, high-throughput sequencing, massively parallel signature sequencing, emulsion PCR, sequencing by reversible dye terminator, paired-end sequencing, near-term sequencing, exonuclease sequencing, sequencing by ligation, short-read sequencing, single-molecule sequencing, sequencing-by-synthesis, real-time sequencing, reverse-terminator sequencing, nanopore sequencing, 454 sequencing, Solexa Genome Analyzer sequencing, sequencing by 
oligonucleotide ligation and detection, MS-PET sequencing, mass spectrometry, matrix assisted laser desorption/ionization-time of flight (MALDI-TOF) mass spectrometry, electrospray ionization (ESI) mass spectrometry, surface-enhanced laser deorption/ionization-time of flight (SELDI-TOF) mass spectrometry, quadrupole-time of flight (Q-TOF) mass spectrometry, atmospheric pressure photoionization mass spectrometry (APPI-MS), Fourier transform mass spectrometry (FTMS), matrix-assisted laser desorption/ionization-Fourier transform-ion cyclotron resonance (MAFDI-FT-ICR) mass spectrometry, secondary ion mass spectrometry (SIMS), polymerase chain reaction (PCR) analysis, quantitative PCR, real-time PCR, fluorescence assay, colorimetric assay, chemiluminescent assay, or a combination thereof as recited in claim 158, the one or more markers are selected from the group consisting of B4GAFT5, BOP1, CCF2, CCF3, CCF3F1, CCRF2, CD83, CFEC4G, CFIC4, CTSC, CTSO, CXCF10, FCGR3A, FPR3, HBA1, HBB, ERMP, MAP1FC3B2, MS4A4A, MSR1, MYADME, NIDI, PF4, PION, RNF217, SAMD9L,SERPING1, and SPARC as recited in claim 166, and the one or more markers are selected from the group consisting of ADAR, ADM, ALAS1, ANKRD22, ARHGAP27, B3GNT5, BCLIO, C12orf35, C15orf29, C2orf59, CD177, CEACAM1, CPEB2, DDX58, F2RL1, GDPD3, GNAI3, HIST2H3A, HIST2H3D, HIST2H4A, HMGCR, HSPA6, HSPC159, IL4R, IMPA2, KPNB1, KREMEN1, KRT23, LDLR, LOC100130904, LTB4R, MAEA, MARK2, MBOAT2, MPZL3, N4BP1, NBEAL2, NMI, 
NPEPPS, PARP14, PGM2, PPIF, PXN, RALBP1, ROD1, RPS6KA1, S100P, SERTAD2, SLC9A1, SLPI, SP110, SPTNT1, ST14, TBC1D3, TNFRSF9, TRIM21, UPP1, VPS24, ZBTB34, andZNF256 as recited in claim 168 (see pages 1, 2, and 10-13 and Figures 2 and 3). 
Judson et al., teach that it is highly desirable to separate whole blood into these various individual fractions, for a variety of different purposes (see column 2). 
	Kopreski et al., Palmer et al., and Judson et al., do not disclose the one or more markers recited in claims 163-165. However, since the specification teaches that “[T]he marker that is useful in the methods of the invention can include any marker that is known to be associated with a disease or condition. Markers that can be used in this invention can be any marker that has been well-characterized as associated with a specific disease or condition, or any markers that have been identified by the methods of this invention” and teaches the markers recited in claims 163-165  (see paragraphs [0176] and [0177] of US 2019/ 0085402 A1, which is US Publication of this instant case), the one or more markers recited in claims 163-165 are well known in the art at the time the invention was made. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 149-152 and 154-168 by combining the method for determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject taught by Kopreski et al., and the method for determining a second profile of the one or more markers from a population of non-phagocytic cells from the subject taught by Palmer et al., together in view of the prior arts of Kopreski et al., Palmer et al., and Judson et al.. One having ordinary skill in the art would have been motivated to do so because Judson et al., have suggested that it is highly desirable to separate whole blood into these various individual fractions, for a variety of different purposes (see column 2) while the one or more markers recited in claims 163-165 are well known in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 149-152 and 154-168 by combining the method for determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject taught by Kopreski et al., and the method for determining a second profile of the one or more markers from a population of non-phagocytic cells from the subject taught by Palmer et al., together in view of the prior arts of Kopreski et al., Palmer et al., and Judson et al., in order to use various individual fractions separated from whole blood for a variety of different purposes.  
Response to Arguments
In page 9, fourth paragraph bridging to page 10, second paragraph of applicant’s remarks, applicant argues that “[N]one of the cited references teach or suggest the claim step of determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject; determining a second profile of the one or more markers from a population of non-phagocytic cells from the same subject. Kopreski does not teach or suggest obtaining a further marker profile in a different sample type. Likewise, Palmer does not teach or suggest obtaining a further marker profile in a cell-free sample. As described in the present specification (e.g., [0007]), the present specification provides a method of determining a marker profile for the same group of markers in a cell-free sample and a non-phagocytic cell sample from the same subject. The level of markers in such samples serve as surrogates for diseased cells, while the non-phagocytic cells serve as controls. Thus, in some embodiments, the profiles provide a method of identifying a disease state. Such methods provide a surrogate sample for a disease state that does not require isolating a diseased cell. Applicants submit that one of ordinary skill in the art reading the cited references would not be motivated to combine the references with a reasonable expectation of success to arrive at the presently claimed invention. Accordingly, applicants submit that the claims are not obvious”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “[N]one of the cited references teach or suggest the claim step of determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject; determining a second profile of the one or more markers from a population of non-phagocytic cells from the same subject. Kopreski does not teach or suggest obtaining a further marker profile in a different sample type. Likewise, Palmer does not teach or suggest obtaining a further marker profile in a cell-free sample”, the rejection is based on a combination references from Kopreski et al., Palmer et al., and Judson et al., and is not dependent on either the reference from Kopreski et al., or the reference from Palmer et al., alone. Since Kopreski et al., teach determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject, Palmer et al., teach determining a second profile of the one or more markers from a population of non-phagocytic cells from the subject (see above rejection), Judson et al., have suggested that it is highly desirable to separate whole blood into these various individual fractions, for a variety of different purposes (see column 2) while the one or more markers recited in claims 163-165 are well known in the art at the time the invention was made, one having ordinary skill in the art would have been motivated to combining the method for determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject taught by Kopreski et al., and the method for determining a second profile of the one or more markers from a population of non-phagocytic cells from the subject taught by Palmer et al., together in order to use various individual fractions separated from whole blood for a variety of different purposes.  Furthermore, one having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 149-152 and 154-168 by combining the method for determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject taught by Kopreski et al., and the method for determining a second profile of the one or more markers from a population of non-phagocytic cells from the subject taught by Palmer et al., together in view of the prior arts of Kopreski et al., Palmer et al., and Judson et al.. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Note that: (1) either US 2017/0044626 A1 or US 2018/0119226 from applicant can be combined with Kopreski et al., and Judson et al., to reject claims 149-152 and 154-168; and (2) an election of species can be made on claims 155 and 159-168 which has not be made by the previous examiner. 
6.	No claim is allowed.  
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 6, 2021